Citation Nr: 1420008	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  09-42 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to April 1986. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for type II diabetes mellitus, hypertension, and heart disease. 

In December 2010, a video conference hearing before the undersigned Veterans Law Judge was held at the RO.  A transcript of that hearing is of record. 

In March 2011, the Board remanded the claim for additional development, which has been completed.  

In a statement in October 2013, the Veteran's representative argued that it was a clear and unmistakable error when service connection for myofasciitis was denied.  However, the representative did not provide specific identifying information of what decision was being challenged.  If the Veteran or representative wishes to file a claim of clear and unmistakable error, they must do so with specificity at the RO, or if challenging a prior Board denial, by filing a motion for revision of a specifically identified decision at the Board.  


FINDINGS OF FACT

1.  There is no competent and credible evidence of hypertension in service or for many years thereafter, and there is no competent evidence suggesting current hypertension is etiologically related to service. 

2.  There is no competent and credible evidence of heart disease in service or for many years thereafter, and there is no competent evidence suggesting any current heart disability is etiologically related to service. 

3.  There is no competent and credible evidence of diabetes mellitus in service or for many years thereafter, and there is no competent evidence suggesting current diabetes mellitus is etiologically related to service.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for hypertension have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The requirements for establishing service connection for heart disease have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The requirements for establishing service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice requirements were accomplished in letters sent in May 2007, and March 2009.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice was timely because the claims were readjudicated in the May 2012 supplemental statements of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to 
the Veteran, and relevant testimony concerning events in service, treatment history, and symptomatology was elicited.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, service personnel records, Social Security Administration (SSA) records, and available private and VA treatment records have been obtained.  The Board acknowledges that a VA examination and opinion have not been obtained with respect to the claims.  However, there is no competent and credible evidence of the conditions in service, there is no competent evidence of exposure to herbicides during his peacetime service, and there is no competent evidence even suggesting his conditions are related to service.  Accordingly, a 
VA examination is not required.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is only warranted when the evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits); see also 38 C.F.R. § 3.159(c)(4)(i) (2013).

The Board also notes that actions requested in the prior remand have been undertaken.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  
 
Service Connection

The Veteran in this case seeks service connection for hypertension, heart disease, and type II diabetes mellitus.  He claims the disabilities had onset in service.  In support of claims, in April 2009 the Veteran submitted multiple witness statements from acquaintances who reported that the Veteran suffers from hypertension, heart disease, and diabetes.  E.M., who reported knowing the Veteran for 15 years, indicated that the conditions had onset in service.  The Veteran has also argued 
that the claimed disabilities are secondary to exposure to Agent Orange.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a Veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and cardiovascular disease (including coronary artery disease and hypertension) and diabetes mellitus, become manifest to a degree of 10 percent within one year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a). 

A veteran who served in Korea from April 1, 1968 to August 31, 1971 in a unit, 
as determined by the Department of Defense (DoD), that operated in or near the demilitarized zone (DMZ) in an area in which herbicides are known to have been applied is presumed to have been exposed to herbicides containing Agent Orange, 
and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  38 C.F.R. § 3.307(a)(6)(iv). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including ischemic heart disease and type II diabetes mellitus shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d), are also satisfied.  38 C.F.R. § 3.309(e). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board notes that for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note 1 (2013).

The post-service treatment records document diagnoses of type II diabetes mellitus and hypertension.  Accordingly, the first element of service connection is met for those conditions.  With regards to the claimed heart disability, on review of the competent medical evidence, it is unclear whether a diagnosis of a heart disability was actually confirmed.  In this regard, the Veteran has variously reported a medical history of myocardial infarctions (MI) in 1987 and 2004, which are not supported by any objective evidence.  The records also reflect a history of coronary artery disease (CAD) status post MI and supraventricular tachycardia (SVT), as well as sinus induced ischemia and tachycardia.  However, other than tachycardia, the clinical evidence does not support a diagnosis of a chronic heart disease.  Indeed, in June 2013, the Veteran underwent a stress test that resulted in impressions of normal myocardial perfusion, small left ventricular size with 
normal wall motion and hyperdynamic ejection fraction of 93 percent, and no ischemic changes on EKG.  For the purposes of this decision only, the Board will accept for the sake of argument that there is some evidence of a current heart disability.  

A veteran seeking disability benefits must establish not only the existence of a current disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

Initially, the Board will address presumptive service connection due to Agent Orange exposure.  The Veteran's service personnel records show that he served in Korea with one year of foreign service.  His military occupational specialty (MOS) was infantryman.  The Veteran was assigned to Company A, 1/38th Infantry Battalion, 2nd Infantry Division (Korea), in 1982.  Service treatment records 
show that he was stationed at Camp Hovie, South Korea.

After a careful review of the record, the Board finds that Agent Orange exposure cannot be presumed, as the Veteran served in Korea in 1982.  The regulation does not concede exposure for Veterans who served along the DMZ before April 1968 or after August 1971.  As the Veteran's service in Korea was not until 1982, he is not presumed to have been exposed to Agent Orange, and there is no competent and credible evidence of record otherwise establishing his exposure to such during his peacetime service.  Therefore, the Veteran is not entitled to presumptive service connection based on Agent Orange exposure. See 38 U.S.C.A. § 1116, 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  

However, an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Upon review of the record, the Board finds the evidence does not support a finding of service connection.  

The service treatment records documented a blood pressure of 108/72 on induction examination in May 1982.  A January 1986 report of medical examination noted that the Veteran's blood pressure reading was 105/80, and a physical examination of the Veteran's cardiovascular and endocrine systems was within normal limits.  Similarly, a Medical Board report, dated in January 1986, was negative for any findings or diagnoses of hypertension, heart disease, and diabetes mellitus.  

A VA examination report dated in May 1986 documented blood pressure 
readings of 114/76, 110/70, and 112/70.  There were no findings consistent with hypertension, heart disease, or diabetes mellitus.  The Veteran was seen for a syncopal episode of undetermined etiology in March 1989.  A 24 hours holter monitor and electroencephalogram were within normal limits.  A blood pressure reading of 124/90 was recorded.  In April and May 1990 he was seen for a sharp stabbing pain on the left side of his chest that reportedly had onset in 1986.  An assessment of fibromyalgia was noted.  He complained of shortness of breath in March 1991.  Chest x-rays were negative. 

VA clinical treatment notes initially documented hypertension in 1997.  A VA clinical treatment note in August 1998 documented an assessment of hypertension controlled with medication.  Diabetes mellitus was initially diagnosed in 2005.  He was started on medication in August 2005.   

In May 2003, the Veteran was seen for complaints of chest pain, but echocardiogram (EKG), chest x-ray, and cardiac examination were normal.  In July 2003, a VA clinician questioned the accuracy of the Veteran's reported past medical history of MI at the age of 23, because he did not have catherization.  In February 2005, a clinician noted that while the Veteran reported a remote history of MI, his report was not supported by the medical evidence, to include an EKG which failed to show evidence of a prior MI.  A November 2005 cardiology consult noted a history of tachycardia for 2 years.  A private medical report in April 2006, and a VA clinical treatment note in April 2008, recorded a past medical history that included coronary artery disease status post-two MIs in 1987 and 2004.  In June 2013, the Veteran reported a history of two MIs in 1987 and 2005.  He underwent a stress test that resulted in impressions of normal myocardial perfusion, small left ventricular size with normal wall motion and hyperdynamic ejection fraction of 93 percent, and no ischemic changes on EKG.  

In this case, there is no competent and credible evidence of hypertension, heart disease, or diabetes mellitus during service or within one year following discharge from service.  Service treatment records reveal no findings of these conditions,
and there were no complaints or findings of these conditions during a 1986 VA examination.  Moreover, the Veteran filed claims for service connection in April 1986 and January 1987, yet made no mention of diabetes, hypertension or high blood pressure.  The first medical evidence of hypertension is in 1997 and diabetes was diagnosed in 2005.  While the Veteran has alleged that he suffered an MI in 1987, there is no objective evidence supporting such contention.  A syncopal episode in 1989, almost 3 years after service was not shown to be cardiac related and chest pain in 1990 was diagnosed as fibromyalgia.  EKG, chest x-ray and cardiac examination in May 2003 were normal.  Accordingly, the medical 
evidence does not support his assertions that he had hypertension and heart disease beginning in 1985.  Although the Veteran is competent to testify as to symptoms, 
as a layperson, he is not competent to diagnose or determine the etiology of hypertension, heart disease and diabetes, as such requires medical testing and expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

Furthermore, the Board does not find his assertions concerning his disabilities to be credible.  In various treatment records the Veteran has alleged having multiple MIs, strokes, that he "split his spine down the middle", and being injured in combat 
in Korea, none of which is supported by the record.  Further, in a 2001 VA examination, the Veteran underwent psychological/neuropsychological testing which the examiner indicated revealed a willingness "to exaggerate, if not fabricate, his complaints."  It was noted that review of record suggested that he has provided inconsistent information across clinicians with respect to symptomatology and 
social history.  The diagnoses provided were malingering, and rule out undifferentiated somatoform disorder.  Accordingly, the Board does not find 
the Veteran's assertions of in-service onset of his claimed disabilities to be 
credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the 
lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

The Board acknowledges that the Veteran submitted buddy statements to support his claim, the majority of which merely address that the Veteran is currently disabled.  A 2009 statement from E.M. indicated that she had known the Veteran for over 15 years and that Veteran's disabilities started while he was on active duty.  This letter does not suggest that E.M. served with the Veteran or knew him during service, nor does it indicate that E.M. is any kind of medical professional.  Thus, her opinion that his diabetes, heart disease and high blood pressure started on active duty has no probative value.  Moreover, such statement is contrary to the Veteran's own acknowledgement in an April 2007 application that diabetes was only recently diagnosed by VA. 

The Board has considered the research articles submitted by the Veteran in support of his claims.  However, the Court has consistently held that medical statement and/or treatise evidence that was too generic and inconclusive as to the specific facts in a case was insufficient to establish causal link.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998); Wallin v. West, 11 Vet. App. 509, 514 (1998); Mattern v. West, 12 Vet. App. 222, 228 (1999).  As the materials submitted do not specifically address the Veteran's conditions, they are insufficient to establish an etiological nexus alone.   

The Board also notes that in an October 2013 statement, the Veteran's representative appeared to argue for service connection for hypertension, heart disease and diabetes mellitus, as secondary to myofascitis.  Inasmuch as service connection for myofascitis has not been established, there is no legal basis upon which to award service connection for hypertension, heart disease, or diabetes mellitus, on a secondary basis.  38 C.F.R. § 3.310.

In summary, there is no competent and credible evidence of hypertension, diabetes, or heart disease in service or within one year following discharge from service, and there is no competent evidence of record even suggesting the disabilities are in any way related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for diabetes mellitus, type II, is denied. 

Service connection for hypertension, claimed as high blood pressure, is denied. 

Service connection for heart disease is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


